Citation Nr: 9926256	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-08 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the injuries sustained by the appellant on November 
3,1996, involving a gunshot wound to the head, were the 
result of his own willful misconduct.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1985 to 
October 1988 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.   


FINDINGS OF FACT

1.  On November 3, 1996, the appellant shot himself in the 
head.  

2.  The appellant's actions in connection with the November 
1996 shooting incident involved deliberate or intentional 
wrongdoing and/or knowledge of or wanton disregard of its 
probable consequences, and said actions were the proximate 
cause of his resulting injuries.  


CONCLUSION OF LAW

The injuries sustained by the appellant on November 3, 1996, 
involving a gunshot wound to the head, were proximately and 
immediately due to his own willful misconduct.  38 U.S.C.A. 
§§ 1521(a), 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1(n), 3.301(b), (c)(2), 3.342(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1997, the appellant, through his legal guardian, 
Mrs. [redacted], his mother, submitted VA Form 21-4176, Report 
of Accidental Injury.  At that time, the appellant indicated 
that he had suffered a gunshot wound to the head on November 
3, 1996 at approximately 6:00 PM.  The appellant also noted 
that on the day of his injury, he had had a few beers after 
he left work at approximately 4:00 PM.   

Private medical records from the Penrose-St. Francis Health 
Services, from November to December 1996, show that on 
November 4, 1996, the appellant was treated for a severe 
gunshot wound to the head which required a craniotomy and 
debridement.  The appellant's initial head computed 
tomography (CT) scan was interpreted as showing an entry 
point of a head wound in the right frontal area, with 
multiple metallic fragments, and with severe damage to the 
right frontal lobe.  There were also subarachnoid and 
subdural hemorrhages.  The appellant subsequently underwent a 
craniotomy and following that procedure, he was comatose for 
a number of days.  He eventually started to improve, but he 
required a tracheostomy as well as percutaneous endoscopic 
gastrostomy tube placement.  His diagnoses included the 
following: (1) status post gunshot wound to the head 
resulting in encephalopathy, impaired communication, and 
functional quadriparesis, (2) status post craniotomy with 
gunshot wound debridement secondary to number one, (3) status 
post tracheostomy secondary to number one (removed), (4) 
radiographic evidence of persistent pleural effusions and/or 
pulmonary atelectasis, stable, (5) history of status post 
percutaneous endoscopic gastrostomy tube placement, and (6) a 
premorbid history of chronic sinusitis and/or allergic 
rhinitis.  

According to the Penrose records, on December 13, 1996, the 
appellant underwent a psychological evaluation.  At that 
time, he stated that he had "shot himself," and he 
confirmed that declaration multiple times.  The appellant 
recalled cleaning his gun at his own home, but "no other 
details prior to injury."  He admitted that he had been 
suffering from depression and that two months ago, he had had 
transient suicidal ideation with no plan.  The appellant 
denied any current suicidal ideation, and he expressed a 
desire to "get better" and work with his therapist.  

The records reflect that on December 20, 1996, the appellant 
underwent another psychological consultation.  At that time, 
the examiner stated that the circumstances behind the 
appellant's injury were "somewhat unclear."  According to 
the examiner, although the appellant had minimal recall of 
the day of his injury, during recent visits, he had affirmed 
his belief that he shot himself.  However, the appellant's 
mother had indicated that there had been some peculiar events 
around the time of his injury, such as the windows in her 
home being "shot out" and her discussion with her son about 
that event.  According to the appellant's mother, at that 
time, the appellant said that he was "taking care of it."  

Upon mental status evaluation, the examiner noted that the 
appellant's affect in the past week had been quite labile and 
tearful to the point that he became tearful when any issues 
regarding his injury or relatives were approached.  The 
appellant stated that he shot himself, and according to the 
examiner, he confirmed that declaration a couple of times.  
However, the examiner stated that the appellant's statement 
was somewhat problematic because he did not have clear recall 
of the day of his injury, and that that would have to be 
presumed.  The appellant indicated that he was feeling 
depressed a couple of months ago, but that he did not have 
any suicidal intent.  According to the examiner, the 
appellant's primary stressors appeared to be some issues with 
his girlfriend, Ms. E.Y.  It appeared that the appellant's 
desire to establish a permanent relationship with her might 
have been a part of the distress he was experiencing.  The 
examiner reported that at present, the appellant's thought 
processes were significantly impaired, and he was being 
followed by the speech therapist.  The examiner noted that 
the appellant had a relatively good recall of day to day 
encounters with treatment providers.  The diagnoses included 
the following: (1) cognitive disorder, not otherwise 
specified, secondary to a severe closed head injury, and (2) 
depressive disorder, not otherwise specified, and (3) rule 
out organic affective disorder.  

The Penrose records further show that on December 23, 1996, 
the appellant underwent a psychological consultation.  At 
that time, the appellant's affect was flat, but his mood had 
improved.  The appellant stated that he now wanted to 
"live" for his daughters, and he denied any tearfulness or 
any current suicidal ideation.  The appellant's mother 
confirmed that he was doing much better emotionally and with 
his attitude.  The assessment was of an improved attitude 
without any current suicidal ideation.  

Medical records from the O'Hara Regional Center for 
Rehabilitation show that the appellant was hospitalized from 
December 1996 to January 1997, and that during that period of 
time, he received a wide range of therapies in order to help 
him recuperate from his gunshot wound to the head.  While he 
was hospitalized, the appellant indicated that he did not 
remember the details of his injury, but that he did recall 
shooting himself on the right side of his head.  Upon his 
discharge, he was diagnosed with the following: (1) 
situational depression, (2) hypertension, (3) gun-shot wound 
to the head, (4) closed head injury, and (5) scalp site 
infection.  It was noted on the appellant's Discharge Summary 
that his discharge was against medical recommendations.  

In May 1997, the RO received the City of Lamar Police 
Incident Report which addressed the circumstances surrounding 
the appellant's head injury.  The report includes numerous 
narratives from police officers who had been called to the 
appellant's girlfriend's house, the site of the appellant's 
injury, right after the gun-shot incident.  The report also 
includes a transcript of an interview which was conducted 
with the appellant's girlfriend, Ms. E.Y., on November 3, 
1996.  At that time, Ms. Y. stated that she had been dating 
the appellant since June 1994.  (T.2).  She indicated that 
although he did not live at her house, he usually stayed 
there overnight.  (Id.).  According to Ms. Y., on the day of 
the incident, the appellant went to work, and after work, she 
picked him up and they drove to her brother's house.  (Id.).  
Ms. Y. noted that they only stayed at her brother's house for 
approximately 10 minutes, and they subsequently went to her 
house and picked up approximately six to seven beers.  (T.3).  
She stated that then they drove around until about 4:30 PM or 
5:00PM.  (Id.).  Ms. Y. indicated that they subsequently 
returned to her house, and then the appellant drove his car 
to his parents' house.  (Id.).  According to Ms. Y., the 
appellant's mother had called her after the appellant had 
left, and at that time, she stated that someone had broken a 
window in her house.  (Id.).  Ms. Y. noted that after talking 
to the appellant's mother, she talked with the appellant and 
he asked her to pick him up.  (Id.).  Ms. Y. reported that 
when she picked up the appellant and he sat down in her car, 
he pulled up his shirt and she saw that he had a gun.  (Id.).  

In Ms. Y.'s November 1996 interview, Ms. Y. revealed that 
after they arrived back at her house, the appellant once 
again left and he went to visit his sister for approximately 
15 minutes.  (Id.).  She stated that upon his return, she 
made dinner and when they sat down at the table, the 
appellant pulled out his gun and placed it on the table.  
(T.4).  According to Ms. Y., the appellant then picked up the 
gun and started talking about how he needed the gun for his 
protection, and that he knew who had broken the window at his 
parents' house.  (Id.).  Ms. Y. indicated that she told him 
to put the gun away, and that at first, he set the gun back 
down on the table, but then he picked it up again and placed 
it on his head.  (Id.).  Ms. Y. reported that at that time, 
the gun went off and she was not certain if it went off 
accidentally or if the appellant intended for the gun to 
shoot, but that she was certain that he put the gun to his 
head.  (Id.).  According to Ms. Y., after the gun was fired, 
she called 911.  (T.5).  When asked why she thought he would 
shoot himself, Ms. Y. responded that she did not know, and 
that he had threatened to do that many times before.  (Id.).  
She noted that in her opinion, the appellant had personal 
problems that he would not talk to her about.  (T.6).  
According to Ms. Y., the appellant had brought a gun to her 
house on previous occasions and threatened to shoot himself, 
but that he had never followed through with any plan.  (Id.).  
In response to the question as to how many beers the 
appellant had had on the day of the shooting, Ms. Y. stated 
that he drank approximately eight beers between 1:30 PM and 
5:30 PM.  (Id.). 

The Lamar Police Report includes a Supplemental Report which 
shows that on December 12, 1996, the appellant was 
interviewed by Officer T.B.  At that time, Officer B. noted 
that it was apparent that the appellant would not be able to 
carry on any conversation on his own and would only be able 
to respond in short answers.  According to Officer B., when 
he asked the appellant if he had shot himself, the appellant 
shook his head indicating no.  In response to the question as 
to whether the appellant knew the person who had shot him, 
the appellant responded that a man named F.K. shot him.  
According to the appellant, in May 1995, he had been 
"jumped" by Mr. K. and Mr. F.K., Jr.  The appellant noted 
that Mr. K. was his enemy, and that on the day of the 
shooting, he was at his girlfriend's house with Mr. K.  The 
appellant stated that he pulled his gun intending to hurt Mr. 
K. when Mr. K. grabbed the gun.  According to the appellant, 
they struggled with the gun and it went off.  The appellant 
indicated that he did not remember anything else.  Officer B. 
noted that he ended the interview at that point because the 
appellant appeared tired from the conversation.  According to 
Officer B., in regards to a conclusion of his interview, 
although he believed that the appellant understood the 
questions and did not have a problem remembering the evening 
of the shooting, he nevertheless had problems with the 
appellant's answers because the appellant had suffered severe 
head injuries and because of that fact, there was absolutely 
nothing to base any type of a conclusion on concerning the 
conversation with the appellant.  Thus, Officer B. indicated 
that while the appellant's responses seemed genuine, he did 
not feel comfortable drawing any conclusions from his 
conversation with the appellant.   

A report from the Chematox Laboratory, dated on November 12, 
1996, was included in the Lamar Police Report.  According to 
the lab report, the appellant's blood alcohol level, which 
was analyzed on November 11, 1996, was .071 grams ethyl 
alcohol/ 100 milliliters blood.  

The Lamar Police Report also includes a narrative from 
Officer G.R., dated on December 18, 1996.  At that time, 
Office R. stated that the appellant was able to communicate, 
and that when he asked the appellant if he understood him, 
the appellant responded "yes."  The appellant indicated 
that on November 6, 1996, he shot himself in the head because 
he was depressed and upset over the fact that a gift of a 
window that had been given to his parents had been "shot 
out."  In response to the question as to whether he knew who 
had broken his parents' window, the appellant responded that 
it might had been the C. family, but that he had no proof.  
According to Officer R., he left the appellant's hospital 
room so that the appellant could have lunch, and later that 
same day, he returned in order to conduct a second interview.  
Officer R. stated that once again, the appellant reported 
that he had shot himself in the head because he was 
depressed.  Officer R. noted that the only difference from 
the first interview was that the appellant stated that 
another reason why he was depressed was because he had not 
been able to see his children for family reasons, and that he 
missed them.  In response to the question as to how the gun 
went off, the appellant stated that he had pulled the 
trigger.  

A Laboratory Report, dated on January 14, 1997, was included 
in the Lamar Police Report.  According to the report, the 
results of the appellant's gunshot residue test were 
interpreted as indicating that either the appellant 
discharged a firearm, was in the vicinity of a firearm when 
it was discharged, or came in contact with an item with gun 
shot residue on it. 

The Lamar Police Report also included a follow up report, 
dated in January 1997, which was written by Officer R.  
According to the report, the appellant's case was classified 
as a "suicide or attempt."  Officer R. stated that in 
reference to the appellant's gun shot residue test, the lab 
results were "positive" for the appellant.  According to 
Officer R., the information obtained in the investigation 
showed that the appellant's head injury was the result of a 
self-inflicted gunshot to the head, and the investigation was 
to be closed.  

In a June 1997 administrative decision, the RO denied the 
appellant's claim for a nonservice-connected pension due to a 
gunshot wound to the head.  At that time, the RO stated that 
the injuries sustained by the appellant on November 3, 1996, 
involving a gunshot wound to the head, were the result of his 
own willful misconduct.  The RO indicated that according to 
appellant's hospitalization report from the Penrose-St. 
Francis Healthcare System, the appellant's blood alcohol at 
the time of the incident was .24, and that based on the 
National Safety Council standards, presumption was 
established that the appellant was under the influence of 
intoxicating liquor.  The RO further noted that although 
reasonable doubt might have existed as to who shot the 
appellant (self inflicted versus Mr. K.), it remained a fact 
that the appellant was under the intoxicating influence of 
alcohol and was carrying a lethal handgun with intent to 
protect his family or harm someone else.  

In November 1997, the appellant's representative, Paralyzed 
Veterans of America (PVA), filed a Notice of Disagreement 
(NOD) on behalf of the appellant.  At that time, the PVA also 
submitted medical statements from G.B., M.D., Manager of the 
Toxicology /Drug Abuse Lab at the VA Medical Center (VAMC) in 
Houston, Texas, dated in April 1993, and from J.S., Ph.D., 
Chief of the Chemistry Section at the Houston VAMC.  The PVA 
stated that in the RO's June 1997 administrative decision, 
the RO incorrectly concluded that the appellant was legally 
intoxicated, and that in fact, the appellant's blood alcohol 
level was .071 which meant that he was not legally 
intoxicated.  According to the PVA, the medical statements 
from Dr. B. and Dr. S. supported their contentions.  
Moreover, the PVA maintained that the evidence of record 
showed that the appellant's injuries were the result of an 
accidental firing, and not the result of a suicide attempt.  
In addition, in a May 1998 statement, the PVA contended that 
the appellant injured himself while he was cleaning his gun 
and that the gun went off accidentally.  The PVA further 
stated, in essence, that due to the appellant's military 
experience, he was knowledgeable of guns and would not 
mishandle them.  

In June 1998, the RO received statements from the appellant's 
mother, father, and sister.  The statements, in essence, 
supported the appellant's contention that he was not legally 
intoxicated at the time of the shooting, and that the 
shooting was accidental.  

In a December 1998 Supplemental Statement of the Case (SSOC), 
the RO corrected its previous determination that the 
appellant was intoxicated at the time of his gun injury, and 
concluded that the appellant's blood alcohol level was .071 
which meant that the presumption that he was legally 
intoxicated was not established.  However, the RO continued 
to maintain that while the appellant may not have been 
legally intoxicated, the evidence of record still showed that 
on the day of his injury, he had been drinking.  The RO 
further noted that given that the appellant had been 
drinking, and the fact that he was handling a loaded gun, 
with his expert gun credentials, provided evidence that the 
appellant was intentionally doing something either with the 
knowledge that it was likely to result in serious injury or 
with a wanton and reckless disregard of the probable 
consequences.  




II.  Analysis

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  That is, the 
Board finds that the appellant has presented a claim which is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

VA regulations provide for permanent and total disability 
ratings for pension purposes for disabling conditions not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§§ 3.301(b), 3.314(b)(2), 3.342(a) (1998).  Willful 
misconduct is defined as "an act involving conscious 
wrongdoing or known prohibited action."  38 C.F.R. 
§ 3.1(n)(1998).  Such an act involves deliberate or 
intentional wrongdoing with knowledge of, or wanton and 
reckless disregard of, its probable consequences.  38 C.F.R. 
§ 3.1(n)(1)(1998).  However, willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease, or death.  38 C.F.R. §§ 3.1(n)(3), 3.301(1998).  

The simple drinking of alcoholic beverage is not itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for 
favorable action that the precipitating mental unsoundness be 
service connected.  Whether a person, at the time of suicide, 
was so unsound mentally that he or she did not realize the 
consequence of such an act, or was unable to resist such 
impulse is a question to be determined in each individual 
case, based on all available lay and medical evidence 
pertaining to his or her mental condition at the time of 
suicide.  The act of suicide or a bona fide attempt is 
considered to be evidence of mental unsoundness.  Therefore, 
where no reasonable adequate motive for suicide is shown by 
the evidence, the act will be considered to have resulted 
from mental unsoundness.  A reasonable adequate motive for 
suicide may be established by affirmative evidence showing 
circumstances that could lead a rational person to self- 
destruction.  38 C.F.R. § 3.302.

In the instant case, the Board concludes that the evidence of 
record shows that the appellant shot himself on November 3, 
1996.  The Board observes that after the November 1996 
shooting incident, the appellant stated on numerous occasions 
that he shot himself.  In addition, the January 1997 report 
from the Lamar Police Department shows that in reference to 
the appellant's gunshot residue test, the lab results were 
"positive" for the appellant, and the police department 
concluded that the appellant's head injury was the result of 
a self-inflicted gunshot to the head. 

In light of the above, the next question for the Board to 
address is whether or not the appellant tried to commit 
suicide on November 3, 1996.  Based on the evidence of 
record, the Board is unable to conclude that the appellant's 
November 1996 shooting incident constituted a "bona fide 
attempt" at suicide.  The Board observes that while the 
Lamar Police Department classified the appellant's case as a 
"suicide or attempt," the medical evidence of record is 
negative for any ultimate determination that the appellant 
had attempted suicide on November 3, 1996.  In addition, 
although the evidence of record shows that after the shooting 
incident, the appellant was diagnosed with cognitive 
disorder, secondary to a severe closed head injury, 
depressive disorder, and with situational depression, the 
evidence of record is negative for treatment of any kind of 
mental illness or psychiatric disorder on or prior to the 
November 3, 1996 incident.  Moreover, while it appears that 
the appellant has a history of suicidal ideation, the 
appellant has never contended that he was trying to commit 
suicide at the time of the November 1996 shooting.  The Board 
observes that while the medical records from the Penrose-St. 
Francis Health Services show that on December 13, 1996, 
during a psychological evaluation, the appellant stated that 
a few months before the shooting, he had felt depressed and 
had had transient suicidal ideation with no plan, the records 
also reflect that on December 20, 1996, during another 
psychological evaluation, the appellant indicated that a 
couple months ago, he was feeling depressed but he did not 
have any suicidal intent.  Thus, in light of the foregoing, 
it is the Board's determination that based on the available 
lay and medical evidence, the evidence of record is negative 
for any evidence that the appellant was mentally unsound at 
the time of the shooting incident.  Accordingly, the Board 
concludes that the appellant's November 1996 shooting 
incident did not constitute a "bona fide attempt" at 
suicide.

The Board observes that in regards to the appellant's 
contention that he was not legally intoxicated at the time of 
the shooting, and that the shooting was accidental, it is the 
Board's determination that if, in fact, the appellant had not 
intentionally shot himself, and that the shooting incident 
was an accident, the appellant's conduct still constitutes 
willful misconduct.  The Board is in agreement with the 
appellant and his representative that he was not legally 
intoxicated at the time of the shooting incident.  However, 
although the appellant was not legally intoxicated at the 
time of the incident, the evidence of record still shows that 
he had had a few beers prior to the shooting.  Moreover, in 
addition to the numerous statements from the appellant 
maintaining that he had shot himself, which would have 
involved placing the gun on his head, in Ms. E.Y.'s November 
1996 interview, Ms. Y. indicated that although she was not 
certain as to whether the gun went off accidentally or if the 
appellant had intended for the gun to shoot, she was certain 
that he had placed the gun to his head.  (T.4).  Thus, in 
light of the above, and in consideration of the fact that the 
appellant was knowledgeable of guns from his military 
service, it is the Board's conclusion that it should have 
been apparent to the appellant that placing a gun on his head 
created an undue risk to himself and to his girlfriend who 
was also present at the time of the shooting.  Accordingly, 
even though the appellant may not have intended to shoot 
himself, his above conduct was in reckless disregard of the 
probable consequences of placing a gun to his head.  
Therefore, the appellant's reckless behavior itself 
constitutes willful misconduct.  

The Board further notes that although the appellant has 
stated on numerous occasions that he shot himself, during an 
interview with a police officer on December 12, 1996, the 
appellant stated that he had been shot by a Mr. K.  At that 
time, the appellant indicated that Mr. K was his enemy, and 
that on the day of the shooting, he had struggled with Mr. K 
and the gun went off.  However, the Board observes that 
during the appellant's interview, he also stated that he had 
first pulled out his gun intending to hurt Mr. K.  According 
to the appellant, Mr. K then grabbed the gun and the gun 
fired as they struggled over it.  The Board concludes that 
even if, in fact, the above scenario is true, the appellant's 
behavior still constitutes willful misconduct.  In light of 
the above, given that the appellant was carrying a lethal 
hand gun prior to his gun shot injury, with the intent of 
harming Mr. K., it is the Board's determination that the 
appellant's behavior constitutes willful misconduct.  Thus, 
the injuries that he sustained on November 3, 1996, involving 
a gunshot wound to the head, were the result of his own 
willful misconduct.  

Lastly, in regards to the May 1998 statement from the PVA 
contending that the appellant injured himself while he was 
cleaning his gun and the gun accidentally went off, the Board 
concludes that the evidence of record does not support the 
PVA's contention.  The Board observes that according to the 
Penrose records, on December 13, 1995, the appellant 
underwent a psychological evaluation.  At that time, the 
appellant stated that he recalled cleaning his gun at his own 
home on the day of the shooting incident, but "no other 
details prior to injury."  The Board notes that the shooting 
occurred at the appellant's girlfriend's house, not at the 
appellant's house.  Moreover, in the December 1994 
evaluation, the appellant also indicated that he had "shot 
himself," and he confirmed that declaration multiple times.  
Accordingly, the evidence of record does not demonstrate that 
the appellant injured himself while he was cleaning his gun.  

The Board has considered the provisions of 38 U.S.C.A. § 5107 
regarding the benefit of the doubt, but the Board does not 
find that the evidence is so evenly balanced regarding any 
material issue to this appeal.  


ORDER

Since the injuries sustained by the appellant on November 3, 
1996, involving a gunshot wound to the head, were the result 
of his own willful misconduct, the appeal is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

